Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
The claims 1-13 are allowed.  Specifically, the independent Claims 1, 8  and 9 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claim. 

Reasons for allowance
Regarding prior art, Claims  1, 8  and 9. Though the prior arts search,
a) MAKKAPATI et al. (US2016/0155006) discloses A device and a corresponding method for skin detection to enable a reliable, accurate and fast detection are disclosed. The proposed device comprises an illumination unit configured to project a predetermined illumination pattern onto a scene, an imaging unit configured to acquire an image of the scene, and an evaluation unit configured to evaluate the acquired image by analyzing the imaged illumination pattern as reproduced in the image and to detect skin areas within the image and distinguish them from non-skin areas within the image based on said analysis.
b)Hirano  et al. (US11,246,516) disclose A measuring apparatus includes a first light source for emitting light of a first wavelength, a second light source for emitting laser light of a second wavelength different from the first wavelength, a first optical detector for receiving scattered laser light of the second wavelength from a measured part, a second optical detector for receiving transmitted light of the first wavelength from the measured part, a third optical detector for receiving transmitted laser light of the second wavelength from the measured part, and a controller configured to measure a blood flow amount based on an output of the first optical detector and an oxygen saturation based on outputs of the second optical detector and the third optical detector.
The prior arts fail (see PTO 892) and IDS to further teach or suggest a combination, specifically 
Claims 1, 8 and 9: “project a plurality of dots of first light onto a living body; causes an imaging system to detect second light resulting from the projection of the plurality of dots and to output an image signal which includes a plurality of pixels, the second light including directly reflected light which is reflected by a surface of the living body and scattered light which is scattered inside the living body; extracts, from the image signals, first pixels corresponding to first region of the living body from which the directly reflected light is detected, and second pixels corresponding to second region of the living body from which the scattered light is detected; and generating generates a biological information of the living body based on the first pixels and the second pixels.;”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864